EXHIBIT 10.6












Murphy Oil Corporation

Non-Qualified Deferred Compensation Plan for Non-Employee Directors

Effective as of February 3, 2016

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

TABLE OF CONTENTS

 

 

Article 1

 

 

Definitions

 

 

Article 2

 

 

Participation

 

 

Section 2.01.  Participation

3 

Section 2.02.    Cessation of Active Participation

3 

 

 

Article 3

 

 

Deferral Elections

 

 

Section 3.01.  Deferral Agreement

4 

Section 3.02.    Election to Defer Director Compensation

4 

Section 3.03.  Timing of Election to Defer

4 

Section 3.04.  Election of Payment Schedule and Form of Payment

5 

 

 

Article 4

 

 

Participant Account

 

 

Section 4.01.  Individual Accounts

6 

 

 

Article 5

 

 

Investment of Contributions

 

 

Section 5.01.  Investment Options

6 

Section 5.02.    Adjustment of Accounts

6 

Section 5.03.  Distributions of Accounts

7 

 

 

Article 6

 

 

Right to Benefits

 

 

Section 6.01.  Vested Interest

7 

 

 

 

 

i





 

--------------------------------------------------------------------------------

 

 

 

 

Section 6.02.    Death

7 

Section 6.03.  Disability

8 

 

 

Article 7

 

 

Distribution of Benefits

 

 

Section 7.01.  Amount of Benefits

8 

Section 7.02.    Method and Timing of Distributions

8 

Section 7.03.  Unforeseeable Emergency

9 

Section 7.04.  Cashouts of Minimal Interests

9 

Section 7.05.  Distribution to a Key Employee

9 

 

 

Article 8

 

 

Amendment and Termination

 

 

Section 8.01.  Amendment by Company

9 

Section 8.02.    Retroactive Amendments

10 

Section 8.03.  Special Plan and Deferral Election Amendments

10 

Section 8.04.  Plan Termination

10 

Section 8.05.  Distribution Upon Termination of the Plan

11 

 

 

Article 9

 

 

The Trust

 

 

Section 9.01.  Establishment of Trust

11 

Section 9.02.    Grantor Trust

11 

Section 9.03.  Investment of Trust Funds

12 

Section 9.04.  Participants’ Rights Under a Trust

12 

 

 

Article 10

 

 

Miscellaneous

 

 

Section 10.01.  Unsecured General Creditor of the Company

12 

Section 10.02.    Limitation of Rights

12 

Section 10.03.  The Company’s Liability

12 

Section 10.04.  Satisfaction of Benefit Obligation

13 

Section 10.05.  Spend-Thrift Provision

13 

Section 10.06.  Incapacity of Participant or Beneficiary

13 

 

 

ii

 

 



 

--------------------------------------------------------------------------------

 

Section 10.07.  Waiver

14 

Section 10.08.  Notices

14 

Section 10.09.  Tax Withholding

14 

Section 10.10.  Governing Law

14 

Section 10.11.  Intention to Comply with Code Section 409A

15 

 

 

Article 11

 

 

Plan Administration

 

 

Section 11.01.  Powers and Responsibilities of the Administrator

15 

Section 11.02.    Interpretation of the Plan

15 

Section 11.03.  Plan Administrative Costs

16 

 

 

 

 

iii

 

 

 

--------------------------------------------------------------------------------

 

 

 

PURPOSE

The Murphy Oil Corporation Non-Qualified Deferred Compensation Plan for
Non-Employee Directors (the “Plan”) became effective as of February 3, 2016. The
purpose of the Plan is to permit eligible non-employee directors to defer
receipt of certain compensation into a subsequent tax year which would otherwise
be payable to them in the then-current tax year.

Article 1
Definitions

Pronouns used in the Plan are in the masculine gender but include the feminine
gender unless the context clearly indicates otherwise. Wherever used herein, the
following terms have the meanings set forth below, unless a different meaning is
clearly required by the context:

“Account” means an account established by the Administrator for the purpose of
recording amounts credited on behalf of each Participant under the Plan, and any
income, expenses, gains, losses or distributions included thereon. The Account
shall be a bookkeeping entry only and shall be utilized solely as a device for
the measurement and determination of the amounts to be paid to each Participant
pursuant to the Plan.

“Administrator” means the Law Department – Equity Plans of the Company and
delegates operating under the authority of the Law Department – Equity Plans,
including authorized third-party service providers, except that for all matters
pertaining to the establishment, continuance, availability to Plan participants,
operation and termination of the Company Stock Fund (as defined in Section
5.01(b)(i) of the Plan) and for all matters (including, without limitation,
interpretation of the Plan) directly relating to participation, claims or
benefits associated with individuals who are then Directors, “Administrator”
shall mean the Compensation Committee.

“Annual Retainer Fees” means the annual cash fees (other than Meeting Fees) paid
to a Director by the Company for service on the Board or committees of the
Board, including the Board retainer, supplemental retainers, including committee
chair and member retainers and any other forms of retainer paid to a Director
for service on the Board.

 “Beneficiary” means the persons, trusts, estates or other entities designated
under Section 6.02 to receive benefits under the Plan upon the death of a
Participant. “Contingent Beneficiary” means the persons, trusts, estates or
other entities designated under Section 6.02 to receive benefits under the Plan
upon the death of a Participant and in the event that the designated Beneficiary
predeceases a Participant.





 

 

--------------------------------------------------------------------------------

 

“Board” means the Board of Directors of the Company.

“Change of Control”  shall mean a “change in control” within the meaning of Code
Section 409A. 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.
All references herein to any Section of the Code shall include any successor
provision thereto and the Treasury Regulations and other authority issued under
such Section by the appropriate governmental authority.

“Company” means Murphy Oil Corporation and any successor organization.

“Company Stock” and “Company Stock Fund” shall have the respective meanings set
forth in Section 5.01(b)(i).

“Compensation Committee” means the Executive Compensation Committee of the
Board, the composition of which may change from time to time.

“Contingent Beneficiary” shall have the definition set forth in the definition
of “Beneficiary”.

“Director” means a non-employee member of the Board.

“Director Compensation” means Annual Retainer Fees and Meeting Fees.

“Disabled” or “Disability”  means either (i) the Participant is unable to engage
in any substantial gainful activity by reason of any medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, or (ii) the
Participant is, by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than three months under an accident and health
plan.

“Effective Date” means February 3, 2016, the effective date of this Plan.

“Immediate Family” of a person means such person’s spouse, children, siblings,
mother-in-law and father-in-law, sons-in-law, daughters-in-law, brothers-in-law
and sisters-in-law.

“Key Employee” means a participant who is a “specified employee” as defined in
Code Section 409A.  For purposes of this definition, a “specified employee”
under Code Section 409A is an employee who, as of the date of his Separation
from Service, is a “key employee” (within the meaning of Code Section 416(i)
without regard to paragraph 5 thereof relating to beneficiaries) of the Company
or any entity which is considered to be a single employer with the Company under
Code Section 414(b) or 414(c) (the “Controlled Group”).  A Participant shall be
a Key Employee if the Participant is (i) an officer of the Company having annual
compensation greater than $170,000 for 2016 (and



2

 

--------------------------------------------------------------------------------

 

as indexed thereafter under Code Section 416(i)), (ii) a 5-percent (5%) owner of
the Company, or (iii) a 1-percent (1%) owner of the Company having annual
compensation of more than $150,000, at any time during the twelve (12) month
period ending on December 31, but only if a Controlled Group member has any
stock that is publicly traded on an established securities market or otherwise.
A Participant will be considered to be a Key Employee for the period April 1
through March 31 following such December 31 determination.  The Company may
apply an alternative method to identify Key Employees in accordance with Code
Section 409A, provided that the alternative method (i) is reasonably designed to
include all Key Employees, (ii) is an objectively determinable standard, and
(iii) results in either all employees or no more than 200 employees being
identified as Key Employees as of any date.  For purposes of this Plan, Key
Employee shall include a Director, when applicable.

“Meeting Fees” means fees paid to a Director for attendance at meetings of the
Board or meetings of the Board’s committees.

“Participant” means any Director who becomes a participant in the Plan pursuant
to Article 2.  An individual who becomes a Participant as provided in the
preceding sentence shall remain a Participant until he or she no longer has an
undistributed Account balance under the Plan.

“Plan” means the Murphy Oil Corporation Non-Qualified Deferred Compensation Plan
for Non-Employee Directors, and as it may be amended from time to time.

“Plan Year” means the twelve (12) consecutive month period beginning January 1st
and ending December 31st of any given year.

“Separation from Service” means a “separation from service” of a Director within
the meaning of Code Section 409A. 

“Unforeseeable Emergency” means a severe financial hardship to the Participant
resulting from an illness or accident of the Participant, the Participant’s
spouse, the Participant’s Beneficiary, or a dependent (as defined in Code
Section 152(a)) of the Participant, loss of the Participant’s property due to
casualty, or other similar extraordinary and unforeseeable circumstance arising
as a result of events beyond the control of the Participant.

“Valuation Date” means each business day of the Plan Year and such other date(s)
as designated by the Company.

Article 2
Participation

Section 2.01.Participation.  Each Director shall become a Participant in the
Plan by executing a deferral agreement in accordance with the provisions of
Article 3.



3

 

--------------------------------------------------------------------------------

 

Section 2.02.Cessation of Active Participation.  In the event that a Participant
incurs a Separation from Service for any reason, such Participant, as
applicable, may not make deferral elections under Article 3 and any deferral
election presently in effect with respect to compensation not yet earned by such
Director shall terminate immediately; however, any compensation subject to a
valid deferral election under the Plan and earned with respect to any period
preceding the effective time of such cessation of the right to defer
compensation hereunder shall be deferred pursuant to such election, even if such
crediting of such amount to his Account occurs after such effective time. At the
discretion of the Company or the Administrator, an individual who has become a
Participant in the Plan shall cease to be entitled to defer compensation
hereunder at the time and in such manner as determined by the Company or the
Administrator to be necessary or appropriate to comply with applicable law or
regulations or to coordinate with other benefit plans of the Company; provided,
however, that such cessation is permitted and consistent with the requirements
of Code Section 409A. Upon any termination of a Participant’s right to defer
compensation hereunder, the provisions of Section 7.02 shall continue to apply
to such Participant’s Account.

Article 3
Deferral Elections

Section 3.01.Deferral Agreement.  Each Director may elect to defer compensation
amounts otherwise payable to him currently for a Plan Year by executing a
deferral agreement in accordance with (a) rules and procedures established by
the Administrator, (b) the provisions of this Article 3, and (c) Code Section
409A. The deferral agreement may separately specify for each discrete type of
compensation (e.g., Annual Retainer Fees and Meeting Fees) the whole number
percentage multiple (in one percent (1%) increments and subject to the
percentage limitations otherwise described herein) that the Participant elects
to defer, the payment schedule and form of payment of the deferred amount.

A new deferral agreement must be executed in a timely manner (as set forth in
this Article 3) for each Plan Year during which the Director elects to defer
compensation. A Director who does not execute a deferral agreement in a timely
manner shall be deemed to have elected zero deferrals for such Plan Year.

A deferral agreement may be changed or revoked at any time during the respective
election periods specified in Section 3.03. A deferral agreement becomes
irrevocable at the close of the respective election period. An irrevocable
deferral election may be subsequently modified only as permitted in Section
7.02.

Section 3.02.Election to Defer Director Compensation.  A Director may elect to
defer up to one hundred (100%) of his Director Compensation for a Plan Year.

Section 3.03.Timing of Election to Defer.  (a) A Director who desires to defer
Director Compensation otherwise payable during a Plan Year must, except to the
extent set forth in subsections (b) and (c), execute a deferral agreement in
accordance with the procedures established by the Administrator and within the
election period preceding the



4

 

--------------------------------------------------------------------------------

 

Plan Year during which the Director Compensation will be earned, as specified by
the Administrator (but not later than December 31st immediately preceding such
Plan Year) and deferral will be irrevocable as of such date.

(a)A Director who desires to defer his Director Compensation otherwise payable
during the Plan Year in which the Plan becomes effective must execute a deferral
agreement in accordance with the procedures established by the Administrator
(but not later than  30 days after the Effective Date, which election will
relate to Annual Retainer Fees and Meeting Fees earned subsequent to such
election and will be irrevocable as of such date).

(b)A new Director may elect to defer his Director Compensation in accordance
with the rules of this Section 3.03 except that his initial deferral agreement,
which will be irrevocable, must be executed within the thirty (30)-day period
beginning on the date he first becomes a Director and will relate only to Annual
Retainer Fees and Meeting Fees earned subsequent to the date of such initial
deferral agreement.

Section 3.04.Election of Payment Schedule and Form of Payment.  (a) At the time
a Director completes a deferral agreement provided by the Administrator, the
Director may separately elect for each type of compensation being deferred
(i.e., Annual Retainer Fees, Meeting Fees or individual components thereof) the
following items: (i) the date of distribution or commencement of distribution of
each deferred amount, (ii) the form of payment in which each deferred amount
will be distributed (e.g., lump sum or annual installments), and (iii) if
applicable and as may be provided by the Administrator, whether the amount
distributed will be in cash, Company Stock (as defined in Section 5.03) or a
combination of cash and Company Stock. Subject to the provisions of Article 7, a
Director may elect to receive distribution of his deferred amount in a single
lump sum or annual installment distributions over a period certain not exceeding
ten (10) years. If the Participant should elect installment payments over a
designated time period; each installment payment shall be considered a separate
payment for purposes of Code Section 409A.

(a)Pursuant to the Participant’s election, the balance of a Participant’s
Account shall be distributed as follows:

(i)on a Separation from Service; or

(ii)on an identified and specific date; or

(iii)on the earlier of (A) Separation from Service or (B) an identified and
specific date. This option (iii) provides that the date of distribution
specified in the deferral agreement will be honored unless a Separation from
Service intervenes before the scheduled date of distribution, in which case
payment will be made, in the form originally elected by the Participant, not
later than the date that is ninety (90) days after the Separation from Service
date.

In addition, a Participant may elect at the time a deferral agreement is
completed a “Change of Control Override.”  A Change of Control Override election
provides that



5

 

--------------------------------------------------------------------------------

 

the date and form of distribution specified in the deferral agreement will be
honored unless a Change of Control intervenes before the scheduled date of
distribution, in which case, payment will be made in a single lump sum within
ninety (90) days after the effective date of the Change of Control without
regard to whether Participant has incurred a Separation from Service.
Notwithstanding any provision in the Plan to the contrary, for purposes of
effectuating an accelerated payment hereunder pursuant to a Change of Control
Override, the term “Change of Control” shall mean a Change of Control (as
defined in Article 1 of the Plan) but only to the extent that the event causing
the Change of Control qualifies under Code Section 409A(a)(2)(A)(v).

Article 4
Participant Account

Section 4.01.Individual Accounts.  The Administrator will establish and maintain
an Account for each Participant that reflects deferrals made pursuant to Article
3, together with earnings, expenses, gains and losses that are attributable to
investments of such account as provided in Article 5. The amount a Participant
elects to deter in accordance with Article 3 shall be credited to the
Participant’s Account at the time the amount subject to the deferral election
would otherwise have been payable to the Participant but for his deferral
election. The Administrator will establish and maintain such other accounts and
records as it determines, in its discretion, to be reasonably required or
appropriate to discharge its duties under the Plan.

Article 5
Investment of Contributions

Section 5.01.Investment Options.  (a) The amount credited to a Participant’s
Account shall be treated as notionally invested in the investment options as
designated for this purpose by the Administrator. 

(a)Investment options available under the Plan shall include: 

(i)An investment fund (the “Company Stock Fund”) deemed invested in notional
(phantom) shares of Company common stock (“Company Stock”).  Dividends or other
distributions on or in respect of Company Stock will be deemed to be invested in
notional (phantom) shares of Company Stock on the date such dividend or
distribution is otherwise to be paid to the Company’s shareholders; and

(ii)One or more additional notional investment funds as may be determined from
time to time by the Administrator in the Administrator’s sole discretion. 

Section 5.02.Adjustment of Accounts.  The amount credited to a Participant’s
Account shall be adjusted for hypothetical investment earnings, including
dividends, or losses in an amount equivalent to the earnings or losses reported
by the investment options selected by the Participant or Beneficiary from among
the investment options



6

 

--------------------------------------------------------------------------------

 

provided in Section 5.01.  A Participant may, in accordance with rules and
procedures established by the Administrator, change the investments to be used
for the purpose of calculating future hypothetical investment adjustments to the
Participant’s Account, which election change shall be effective as of the
Valuation Date coincident with or next following notice to the Administrator.
The Account of each Participant shall be adjusted as of each Valuation Date to
reflect: (a) the hypothetical investment earnings and/or losses described above;
(b) Participant deferrals; and (c) distributions or withdrawals from the
Account.

Section 5.03.Distributions of Accounts.  All distributions of Participant
Accounts under the Plan shall be made in cash. 

Article 6
Right to Benefits

Section 6.01.Vested Interest.  At all times, each Participant has a one hundred
percent (100%) non-forfeitable interest in all amounts credited to his Account.

Section 6.02.Death.  Notwithstanding any prior election regarding the form or
timing of his distribution, the balance or remaining balance credited to a
Participant’s Account shall be paid to his Beneficiary in a single lump-sum cash
payment within ninety (90) days following the Participant’s death. If multiple
Beneficiaries have been designated by the Participant, each Beneficiary shall
receive a single lump-sum cash payment of his specified portion of the
Participant’s Account balance within such ninety (90) day period. If the
Participant has not specified percentages for multiple Beneficiaries, his
Account will be divided and distributed to them on a per capita basis.

A Participant may designate a Beneficiary or Beneficiaries, or change any prior
designation of Beneficiary or Beneficiaries in accordance with rules and
procedures established by the Administrator (including, but not limited to, the
right to require the consent of a Participant’s spouse in the event the spouse
is not named as the sole primary Beneficiary).

If a designated Beneficiary predeceases a Participant, the amount apportioned to
that designated Beneficiary shall be payable to the designated Contingent
Beneficiary, if any. If a Beneficiary dies within thirty (30) days of the date
the Participant dies, the Beneficiary shall be considered to have predeceased
the Participant for purposes of this Section 6.02.

If the Administrator finds either that there is no designated Beneficiary for
all or a portion of a Participant’s Account, or that the designated Beneficiary
and any Contingent Beneficiary for all or a portion of a Participant’s account
have predeceased the Participant, the amount in question shall be paid as
follows: (a) if the Participant leaves a surviving spouse, the entire Account
balance shall be paid to the surviving spouse, and (b) only if the Participant
leaves no surviving spouse, the entire Account balance shall be paid (i) first
to the executor or administrator of the Participant’s estate, or (ii) if there
is



7

 

--------------------------------------------------------------------------------

 

no administration of his estate, to the Participant’s heirs at law, as
determined by the Administrator.

Notwithstanding the preceding provisions of this Article 6 and to the extent not
prohibited by state or federal law, if a Participant is divorced from his spouse
and, at the time of his death, is not remarried to the person from whom he was
divorced, any designation of such divorced spouse shall be null and void unless
the contrary is expressly stated in a writing that is filed by the Participant
with the Administrator and accepted by the Administrator.  The amount that would
otherwise have been paid to such divorced spouse shall instead be paid to the
persons specified in accordance with the applicable provisions of this Article 6
as if such divorced spouse did not survive the Participant.

If the Administrator is in doubt as to the right of any person to receive any
amount hereunder, the Administrator, in its discretion, may direct that the
entire Account balance be paid into any court of competent jurisdiction in an
interpleader action, and such payment shall be a full and complete discharge of
any liability or obligation under the Plan to the full extent of such payment.

Section 6.03.Disability.  Notwithstanding any prior election regarding the form
or timing of his distribution, the balance or remaining balance credited to a
Participant’s Account shall be paid to the Participant in a single lump-sum cash
payment within ninety (90) days following the date the Participant is determined
to be Disabled.

Article 7
Distribution of Benefits

Section 7.01.Amount of Benefits.  The amount credited to a Participant’s Account
as determined under Articles 4,  5 and 6 shall determine and constitute the
basis for the value of benefits payable to the Participant under the Plan.

Section 7.02.Method and Timing of Distributions.  Subject to Sections 7.03 and
7.04, distributions under the Plan shall be made at the time and in the manner
provided in Section 3.04. If allowed by the Administrator, a Participant may
elect to further delay the payment date for a minimum period of sixty (60)
months from the originally scheduled date of payment, provided that such
election to delay payment (a) is made at least twelve (12) months before a
scheduled date of payment and (b) is not effective until at least twelve (12)
months after the date on which the election is made. A re-deferral election must
be made in accordance with procedures and rules established by the
Administrator, which shall be construed and administered in accordance with Code
Section 409A.  For the avoidance of doubt, installment payments shall be treated
as a series of separate payments hereunder, and any subsequent deferral
elections with respect to one or more installments must each separately comply
with Code Section 409A.  The Participant may, at the same time the date of
payment is re-deferred, change the form of payment provided that such change in
the form of payment does not effectuate an acceleration of payment.
Notwithstanding any provision contained herein to the contrary, a distribution
made to a Key Employee due to his Separation from Service (for any reason except
due to his



8

 

--------------------------------------------------------------------------------

 

death) shall not be made before the date which is six (6) months after the date
the Key Employee has a Separation from Service unless otherwise permitted under
Code Section 409A, such as in the event of his death.

Section 7.03.Unforeseeable Emergency.  A Participant may request a distribution
due to an Unforeseeable Emergency. The request must be in writing and must be
submitted to the Administrator along with evidence that the circumstances
constitute an Unforeseeable Emergency. The Administrator has the discretion to
require whatever evidence it deems necessary to determine whether a distribution
is warranted. Whether a Participant has incurred an Unforeseeable Emergency will
be determined by the Administrator on the basis of the relevant facts and
circumstances in its sole discretion, but, in no event, will an Unforeseeable
Emergency be deemed to exist if the hardship can be relieved: (a) through
reimbursement or compensation by insurance or otherwise, (b) by liquidation of
the Participant’s assets to the extent such liquidation would not itself cause
severe financial hardship, or (c) by cessation of deferrals under the Plan. A
distribution due to an Unforeseeable Emergency must be limited to the amount
reasonably necessary to satisfy the emergency need and may also include any
amount necessary to pay any federal, state or local income taxes or penalties
that are reasonably anticipated to result from the distribution. The
distribution will be made in the form of a single lump-sum cash payment without
regard to any prior distribution election. Any distribution under this Section
7.03 shall be deducted from the Participant’s Account balance as of the date of
the distribution.

Section 7.04.Cashouts of Minimal Interests.  If the amount credited to the
Participant’s Account does not exceed the current dollar limitation under Code
Section 402(g)(1)(B) ($18,000 in 2016, as adjusted under the Code in future
years, or such higher dollar amount as Treasury Regulations may establish for
cashouts of minimal interests under Code Section 409A), at the time he has a
Separation from Service, and such Participant is not a Key Employee, the Company
reserves the right to pay such amount to the Participant in accordance with the
requirements of Code Section 409A in a single lump-sum cash payment within
ninety (90) days following such Separation from Service, regardless of whether
the Participant (i) had made a different election regarding time or form of
payment or (ii) was receiving installment payments at the time of Separation
from Service. In the case of a Key Employee, such cashout payment shall not be
made before the date that is at least six (6) months from the date of his
Separation from Service or such earlier date upon which such amount can be paid
under Code Section 409A without being subject to taxation thereunder.

Section 7.05.Distribution to a Key Employee.  Notwithstanding any provision of
the Plan to contrary, any lump sum or installment payment distribution payable
to a Participant who is a Key Employee due to his Separation from Service (for
any reason except due to his death) shall not be made before the date that is
six (6) months after the date of his Separation from Service.



9

 

--------------------------------------------------------------------------------

 

Article 8
Amendment and Termination

Section 8.01.Amendment by Company.  The Company reserves the right to amend the
Plan through action of the Board or the Compensation Committee. An amendment
must be in writing and executed by an officer authorized to take such
action.  Each amendment shall not be effective prior to approval by the Board or
the Compensation Committee in its resolution, unless necessary to comply with
applicable laws or regulations. No amendment can directly or indirectly deprive
any current or former Participant or Beneficiary of all or any portion of his
Account balance that has accrued as of the date of such amendment. In addition
to amendments made by the Board or the Compensation Committee, the Company’s
Chief Financial Officer and General Counsel, acting jointly (the “Authorized
Officers”), may approve, adopt and execute any amendment to the Plan that is
necessary for purposes of legal compliance, to clarify ambiguities in the Plan
document, and to simplify non-material administrative processes, as the
Authorized Officers may, in their best judgment, so determine; provided further
that the Authorized Officers may not terminate the Plan. The Authorized Officers
together may delegate to another officer of the Company the authority to execute
an amendment to the Plan that has been approved jointly by the Authorized
Officers.

Notwithstanding the preceding paragraph of this Section 8.01, the Plan may be
amended if required to conform the Plan to the requirements of the Code for
deferred compensation plans including Code Section 409A. No such amendment for
this exclusive purpose shall be considered prejudicial to the interest of a
Participant or a Beneficiary hereunder.

Section 8.02.Retroactive Amendments.  An amendment made by the Company in
accordance with Section 8.01 may be made effective on a date prior to the first
day of the Plan Year in which it is adopted if such amendment is necessary or
appropriate to enable the Plan to satisfy the applicable requirements of the
Code or to any other change in federal law or to any regulations or ruling
thereunder. Any retroactive amendment by the Company shall be subject to the
provisions of Section 8.01.

Section 8.03.Special Plan and Deferral Election Amendments.  Notwithstanding
Sections 8.01 or 8.02 or any other provision of the Plan or a deferral election
agreement to the contrary, the Company has reserved the unilateral right and
discretion to amend the Plan and a Participant’s deferral elections hereunder to
the extent necessary to comply with Code Section 409A, or to be exempt from the
application of Code Section 409A, to the maximum extent permitted under Code
Section 409A.

Section 8.04.Plan Termination.  The Plan has been adopted with the intention and
expectation that it will be continued indefinitely. The Company, however,
reserves the right to terminate the Plan at any time without any liability for
any such discontinuance or termination.  In accordance with Code Section 409A,
termination of the Plan shall not, by itself, create a distribution event.  Upon
termination of the Plan, distribution of benefits shall be made to Participants
and Beneficiaries in the same manner and at the same time as described in the
Plan, unless one of the following



10

 

--------------------------------------------------------------------------------

 

termination events occurs, in which case, all such amounts shall be distributed
in a lump sum upon termination, or upon the earliest date allowable under Code
Section 409A:

(a)the Company’s termination and liquidation of the Plan within twelve (12)
months of a corporate dissolution taxed under Code Section 331, or with the
approval of a bankruptcy court pursuant to 11 U.S.C. Section 503(b)(1)(A);

(b)the Company’s termination and liquidation of the Plan pursuant to irrevocable
action taken by the Company within the thirty (30) days preceding or twelve (12)
months following a change of control event (within the meaning of Code Section
409A), provided that all agreements, methods, programs, and other arrangements
sponsored by the Company or an affiliated entity that are aggregated under Code
Section 409A are terminated and liquidated with respect to each Participant that
experiences the change in control event; or

(c)the Company’s termination and liquidation of the Plan, provided that (i) the
termination and liquidation does not occur proximate to a downturn in the
financial health of the Company; (ii) the Company terminates and liquidates all
agreements, methods, programs, and other arrangements sponsored by the Company
that would be aggregated under Code Section 409A if the same Participant had
deferrals of compensation under all of the agreements, methods, programs, and
other arrangements sponsored by the Company that are terminated and liquidated;
(iii) no payments in liquidation of the Plan are made within twelve (12) months
of the date the Company takes all necessary action to irrevocably terminate and
liquidate the Plan other than payments that would have been payable absent the
termination and liquidation; and (iv) the Company does not adopt a new plan that
would be aggregated with any terminated and liquidated plan under Code Section
409A if the same Participant participated in both plans, at any time within
three (3) years following the date the Company takes all necessary action to
irrevocably terminate and liquidate the Plan.

Section 8.05.Distribution Upon Termination of the Plan.  Upon termination of the
Plan, no further contributions that have not accrued as of the termination date
shall be made under the Plan.  Each Participant’s Account at the time of
termination shall continue to be governed by the terms of the Plan until fully
distributed in accordance with the terms of the Plan.

Article 9
The Trust

Section 9.01.Establishment of Trust.  The Company may, but is not required to,
establish a trust, or use an existing trust, to hold amounts which the Company
may contribute from time to time to correspond to some or all amounts credited
to Participants under Section 4.01. If the Company elects to establish a trust,
the provisions of Sections 9.02 and 9.03 shall be operative.

Section 9.02.Grantor Trust.  The Company may establish a trust, or use an
existing trust, between the Company and a trustee pursuant to a separate written
trust



11

 

--------------------------------------------------------------------------------

 

agreement. Any such trust shall be created as a grantor trust under the Code
Sections 671-678, and the establishment of the trust shall not cause the
Participant to realize current income on amounts contributed to the trust. In
the event that the Company establishes such a trust or uses an existing trust,
the Company shall be under no obligation to place assets in such trust to secure
the Company’s payment obligations under the Plan.

Section 9.03.Investment of Trust Funds.  Any amounts contributed to a trust
described in this Article 9 may be invested by the trustee in accordance with
the provisions of the trust agreement and the instructions of the Administrator
or the Company. Trust investments need not reflect the hypothetical investments
selected by Participants under Section 5.01 for the purpose of adjusting Account
balances, and the investment results of the trust shall not affect the
hypothetical investment adjustments to Accounts under the Plan.

Section 9.04.Participants’ Rights Under a Trust.  The assets of any trust
hereunder shall be held for the benefit of the Participants in accordance with
the terms of the Plan and the trust agreement. The assets of the trust shall
remain subject to the claims of the general creditors of the Company, and the
rights of the Participants to the amounts in the trust shall be limited in the
event that the Company becomes insolvent. No Participant or Beneficiary shall
have any preferred claim to, or any beneficial ownership interest in, any assets
of the trust fund.

Article 10
Miscellaneous

Section 10.01.Unsecured General Creditor of the Company.  Participants and their
Beneficiaries, heirs, successors and assigns shall have no legal or equitable
rights, interests or claims in any property or assets of the Company as the
result of participating in the Plan. For purposes of the payment of benefits
under the Plan, any and all of the Company’s assets shall be, and shall remain,
the general, unpledged, unrestricted assets of the Company, and as such, shall
remain subject to the claims of the general creditors of the Company. The
Company’s obligation under the Plan shall be merely that of an unfunded and
unsecured promise to pay compensation in the future.

Section 10.02.Limitation of Rights.  Nothing in this plan shall be construed to:

(a)Give any individual who provides services to the Company any right to be a
Participant unless and until such person is selected under the terms of the
Plan;

(b)Give any Participant any rights, other than as an unsecured general creditor
of the Company;

(c)Give a Participant or any other person any interest in any trust, fund or in
any specific asset of the Company; or



12

 

--------------------------------------------------------------------------------

 

(d)Be evidence of any agreement or understanding, express or implied, that the
Company will employ a Participant in any particular position, at any particular
rate of remuneration, or for any particular time period.

Section 10.03.The Company’s Liability.  The Company’s liability for the payment
of benefits under the Plan shall be defined only by the Plan and by the deferral
agreements, and form and timing of payment elections, as entered into between a
Participant and the Company under the Plan. The Company shall have no obligation
or liability to a Participant under the Plan except as provided by the Plan.

Section 10.04.Satisfaction of Benefit Obligation.  The Company may, but is not
obligated, to purchase an annuity or other insurance/financial product to
satisfy the payment of benefit obligations for some or all of the Participants
under the Plan. In the event that such an annuity or other product is utilized
and a Participant or his Beneficiary has received the benefits entitled under
the Plan from such annuity or other product, then such benefit obligation under
the Plan shall be considered satisfied. Any annuity or other product used to
provide funding under the Plan shall be an asset of the Company, and no
Participant shall have any beneficial ownership interest in such asset of the
Company.

In order to meet its contingent obligations under the Plan, the Company shall
not set aside any assets or otherwise create any type of fund in which any
Participant (or any person claiming under such Participant) has an interest
other than that of an unsecured general creditor of the Company or that would
provide any Participant, or any person claiming under such Participant, with a
legally enforceable right to priority over any general creditor of the Company
in the event that the Company becomes insolvent.

Section 10.05.Spend-Thrift Provision.  No amount payable or to become payable
from the Plan will be subject to: (a) anticipation or assignment by any person
entitled to receive benefits under the Plan; (b) attachment by, interference
with, or control of any creditor of any person entitled to receive benefits
under the Plan; or (c) being taken or reached by any legal or equitable process
in satisfaction of any debt or liability of any person entitled to receive
benefits under the Plan. Any attempted conveyance, transfer, assignment,
mortgage, pledge, or encumbrance of the Plan, any part of it or any interest in
it, by any person entitled to receive benefits under the Plan prior to
distribution will be void, regardless of whether that conveyance, transfer,
assignment, mortgage, pledge, or encumbrance is intended to be effective before
or after any distribution of benefits under the Plan. In addition, the
Administrator shall not recognize any conveyance, transfer, assignment,
mortgage, pledge or encumbrance by any person entitled to receive benefits under
the Plan, and shall not pay any amount to any creditor or assignee of such
person for any cause whatsoever. However, this Section 10.05 shall not affect
the provisions of Section 10.01 regarding the claims of general creditors of the
Company.

In the event that any Participant’s or Beneficiary’s benefits hereunder are
attempted to be garnished or attached by order of any court, the Company, in its
discretion, may bring an action or a declaratory judgment in a court of
competent jurisdiction to determine the proper recipient of the benefits to be
paid under the Plan.



13

 

--------------------------------------------------------------------------------

 

Section 10.06.Incapacity of Participant or Beneficiary.  If the Administrator
determines, in its discretion, that any Participant or Beneficiary to whom a
payment is payable under the Plan is unable to care for his affairs because of
illness or accident or is under a legal disability, any payment due (unless a
prior claim therefore shall have been made by a duly appointed legal
representative), at the discretion of the Administrator, may be paid to the
spouse, child, parent, sibling of such Participant or Beneficiary or to any
person whom the Administrator has determined has incurred expense for such
Participant or Beneficiary. In the event that a guardian, conservator or other
person legally vested with the care of any person receiving a benefit under the
Plan is appointed by a court of competent jurisdiction, payments shall be made
to such guardian, conservator or other person, provided that proper proof of
appointment is furnished in a form and manner acceptable to the Administrator.
Any payment made in accordance with this Section 10.06 shall be a complete
discharge of the obligations of the Company under the Plan.

Section 10.07.Waiver.  No term or condition of the Plan shall be deemed to have
been waived, nor shall there be an estoppel against the enforcement of any
provision of the Plan, except by written instrument of the party charged with
such waiver or estoppel. No such written waiver shall be deemed a continuing
waiver unless specifically stated therein, and each such waiver shall operate
only as to the specific term or condition waived and shall not constitute a
waiver of such term or condition for the future or as to any act other than that
specifically waived.

Section 10.08.Notices.  Any notice or other communication in connection with the
Plan shall be deemed delivered in writing if addressed as provided below and if
either actually delivered at said address or, in the case of a letter, five (5)
business days shall have elapsed after the same shall have been deposited in the
U.S. mails, first-class postage prepaid and registered or certified:

(a)The Company or Administrator - If the notice is sent to the Company or
Administrator, it must be sent to the then-current corporate headquarters
address of the Company, provided that the envelope includes “Attn: Law
Department – Equity Plans”; or

(b)Participant - The mailing or electronic address of the Participant as
reflected in the then-current records of the Company. Each Participant is
responsible for ensuring that the Company or Administrator has the Participant’s
current mailing address under the procedure for updating mailing addresses
utilized by the Company or Administrator.

Section 10.09.Tax Withholding.  The Company shall have the right to deduct from
all payments or deferrals made under the Plan any tax required by law to be
withheld. If the Company concludes that tax is owing with respect to any
deferral or payment hereunder, the Company shall withhold such amounts from any
payments due the Participant, as permitted by law, or otherwise make appropriate
arrangements with the Participant or his Beneficiary for satisfaction of such
obligation. A tax, for purposes of this Section 10.09 means any federal, state,
local or any other governmental income tax,



14

 

--------------------------------------------------------------------------------

 

excise tax, or any other tax or assessment that is owed with respect to amounts
deferred (and any earnings thereon) and any payments made to Participants under
the Plan.

Section 10.10.Governing Law.  The Plan will be construed, administered and
enforced according to the Code and other controlling federal law, and to the
extent not preempted thereby, the laws of the State of Arkansas without regard
to its conflicts of law principles.

Section 10.11.Intention to Comply with Code Section 409A.  The Plan is intended
to comply with Code Section 409A and the final regulations and other
authoritative guidance thereunder, and any ambiguous provision will be construed
in a manner that is compliant with, or exempt from, the application of Code
Section 409A. If any provision of the Plan would cause a Participant to incur
any additional tax or interest under Code Section 409A, the Company may reform
such provision to comply with Code Section 409A to the maximum extent permitted
under Code Section 409A as determined by the Company.

Article 11
Plan Administration

Section 11.01.Powers and Responsibilities of the Administrator.  The
Administrator has the full power, full discretion and the full responsibility to
administer the Plan in all of its details, subject, however, to the applicable
requirements of applicable law.  The Administrator’s powers and responsibilities
include, but are not limited to, the following:

(a)To make and enforce such rules and procedures as it deems necessary or proper
for the efficient administration of the Plan;

(b)To interpret the Plan, its interpretation thereof in good faith to be final
and conclusive on all persons claiming benefits under the Plan;

(c)To decide all questions concerning the Plan and the eligibility of any person
to participate in the Plan;

(d)To compute the amount of benefits which will be payable to any Participant,
former Participant or Beneficiary in accordance with the provisions of the Plan;

(e)To determine the person or persons to whom such benefits will be paid;

(f)To authorize the payment of benefits;

(g)To appoint such agents, counsel, accountants, and consultants as may be
required to assist in administering the Plan;



15

 

--------------------------------------------------------------------------------

 

(h)By written instrument, to allocate and delegate its responsibilities
hereunder to designated persons or entities, including without limitation, to
employees of the Company; and

(i)To address and resolve any and all matters that may arise with regard to the
Plan and its administration.

Section 11.02.Interpretation of the Plan.  The Administrator shall interpret,
construe and construct the Plan, including correcting any defect, supplying any
omission or reconciling any inconsistency. The Administrator shall have all
powers necessary or appropriate to implement and administer the terms and
provisions of the Plan, including the power to make findings of fact. The
determination of the Administrator as to the proper interpretation,
construction, or application of any term or provision of the Plan shall be
final, binding, and conclusive with respect to all Participants and other
interested persons.

Section 11.03.Plan Administrative Costs.  Unless otherwise determined by the
Administrator, all reasonable costs and expenses (including legal, accounting,
and employee communication fees) incurred by the Administrator in administering
the Plan shall be paid by the Company.





16

 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the Company, by its duly authorized officer, has caused the
Plan to be adopted on this 3rd day of February, 2016, to be effective as of
February 3, 2016.

 

 

MURPHY OIL CORPORATION

By:

/s/ E. Ted Botner

 

Name:E. Ted Botner

 

Title:Vice President, Law and Corporation Secretary

 



17

 

--------------------------------------------------------------------------------